EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Mathew E. Corr on August 11, 2022.

The application has been amended as follows: 
	2.1. Claims 1, 5, 7, 17 and 18 have been cancelled.
	2.2. In claim 12:
                     a) line 11, “and” after “thereof,” has been deleted
                     b) after line 11, the following phrase has been added:
             --wherein the polar solvent does not include propylene glycol,--
                    (support is found in paragraph [0017], page 7 of the specification)
	        c) line 13 (last line), a comma --,-- has been added after “composition”
                     d) after line 13 (last line), the following phrase has been added:
             --wherein an external emulsion oil phase is at least 30% w/w of the weight percent   
             of the dispersal composition, and
             wherein the dispersal composition is loaded onto the substrate from between 100% to 
             500%  w/w of a dry weight of the substrate--
(support is found in paragraph [0018], page 9 and paragraph [0021], page 10 of the specification).
	2.3. In claim 14:
                     a) line 1, “A” before “cleaning” has been replaced with “The”
                     b) line 1, “according to” has been replaced with --of--.
	2.4. Claims 15 and 16 have been rejoined.
              2.5. In claim 15, lines 3-4, the phrase “including a dispersal composition having at least one of a polar solvent and a water-in-oil emulsion” has been deleted.
	2.6. In claim 16, line 2, “a” before “surface” has been replaced with --the--.
	2.7. In claim 19:
                     a) line 2, the phrase “at least 25%” has been replaced with --40%--
                         (support is found in paragraph [0018], page 9 of the specification)
                     b) line 3, “formulation” has been replaced with --composition--.
	2.8. In claim 20, lines 2-3, the phrase “, long chain esters, long chain ethers, long chain alkanes” has been deleted.
	2.9. In claim 21, line 1, --of-- has been added before “claim 12”.
	2.10. Claims 22 and 23 have been added as follows:
             --22.   (New)   The cleaning wipe of claim 12, wherein the polar solvent is 
1,3-propanediol.
                23.   (New)   The cleaning wipe of claim 12, wherein the polar solvent is sorbitol.--
(support is found in original claims 5 and 7).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The rejection of claims 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the present amendment. 
	All prior art rejections are withdrawn in view of Applicant’s arguments. As Applicant argues, Wehner et al. (US 2007/0241306), the primary reference, teaches a typical water-in-oil (W/O)  skin product formulation which includes 0.5-15% Bio-PDO (i.e., biologically-derived 1,3-propanediol) as disclosed in paragraph [0095], and this amount is outside the scope of the “polar solvent is present in an amount of at least 25% w/w of the dispersal composition” as required in the present independent claim 12.
	The claims in their present amended  forms are found allowable in view of the newly found art to Bleckmann et al. (US 2003/0017176), hereinafter “Bleckmann” because of the following reasons:
	Bleckmann teaches a water-in-oil emulsion (W/O) with a content of water and optionally water-soluble substances totalling at least 75% by weight, and with a content of lipids, emulsifiers and lipophilic constituents totalling at most 25%, preferably at most 20%, based in each case on the total weight of the preparations (see abstract). In Example 2, Bleckmann teaches a W/O cream which comprises 1.0 wt% cetyldimethicone copolyol, 5.5 wt% dicaprylyl ether, 4.5 wt% parafffinum liquidum, 25.0 wt% glycerol, 0.7 wt% MgSO4, q.s. perfume, preservatives, dyes, antioxidants, etc. and water ad 100.00 wt% (see paragraph [0090]). In Example 7, Bleckmann teaches a W/O lotion which comprises 2.0 wt% laurylmethicone copolyol, 5.0 wt% coconut fatty acid glycerides, 7.5 wt% dicaprylyl ether, 8.5 wt% octyldodecanol, 20.0 wt% glycerol, 15.0 wt% propylene glycol, among others (see paragraph [0095]). Bleckmann also teaches that the W/O emulsions can be used as a basis for cosmetic or dermatological formulations like a make-up remover product (see paragraph [0063]). Beckmann, however, fails to disclose an external emulsion oil phase in at least 30% w/w of the weight percent of the emulsion. Please note that the lipid, emulsifiers and lipophilic constituents in Bleckmann totals only to at most 25% based on the total weight of the preparation. The present independent claim 12 also requires that the polar solvent does not include propylene glycol. In addition, even presuming the W/O emulsion of Bleckmann were loaded onto a wipe to be used as make-up remover, there is seen no teaching or motivation to load the wipe in proportions as those recited in the present claim 12.
	Accordingly, the subject matter, as a whole, would not have been obvious to one of ordinary skill in the art. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                      /LORNA M DOUYON/                                                                                      Primary Examiner, Art Unit 1761